Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to a microarray chip.

Group II, claim(s) 10-12, drawn to a method for performing blood group typing.

Group III, claim(s) 13-15, drawn to a computer program.

Group IV, claim(s) 16-20, drawn to a method of building a database of pre-qualified blood donors.

The groups of inventions listed above do not relate to a single general inventive concept under 
PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical 
features for the following reasons:
Laig et al. (US2016001053, published January 14, 2016). Laig et al. teach compositions, methods, and kits for typing blood groups by their genotype, wherein amplification reaction also include at least one probe specific for a marker allele of the blood group locus amplified by the amplification primer pair; and that target molecules can be derived from a variety of sources including whole blood, a tissue biopsy, bone marrow, and buccal swabs (Abstract; paragraphs [0014]; and [0088], lines 13-21).
Therefore, the technical feature linking the invention of groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific species of raw sample such as, for example, wherein the raw sample is an air-dried cheek swab (claims 2 and 11) OR wherein the raw sample is blood (claims 3 and 12) OR wherein the raw sample is a cheek swab sample (claim 17), such as recited in instant claims 2, 3, 11, 12 and 17 (please elect one of claims 2, 3, 11, 12 or 17). 

A single specific species of probes such as, for example, wherein there are ABO-Rh probes (claims 4) OR wherein there are Weak D probes (claim 6) OR wherein there are Minor Antigen probes (claim 8), such as recited in instant claims 4, 6 and 8 (please elect one of claims 2, 3 or 17). 

 instant claim 7 (claim 7). Specific combinations must be specifically recited and have specific support in the specification as originally filed.

(II)	If Applicant elects claim 8, Applicant is further required to elected a specific species selection of a maximum of ten (10) nucleotide sequences (SEQ ID NOS) of probes, such as those encompassed by instant claim 9 (claim 9). Specific combinations must be specifically recited and have specific support in the specification as originally filed.

Claims 7 and 9 embrace a large number of nucleotide sequences (SEQ ID NOS) for search and examination. The sequences are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function, and each has an independent utility. The databases that must be searched are large and growing continuously; thus, there is a burden on the Office to search multiple sequences that differ substantially in structure and function.
As stated in MPEP §803.04, "normally ten sequences constitute a reasonable number for examination purposes." 

A single specific species of computer such as, for example, wherein the computer is part of a scientific instrument (claim 14) OR wherein the computer interacts with a scientific instrument (claim 15), such as recited in instant claims 14 and 15 (please elect one of claims 14 or 15). 

A single specific species of collection location such as, for example, wherein the collection location is a laboratory (claim 18) OR wherein the collection location is a database (claim 20), such as recited in instant claims 18 and 20 (please elect one of claims 18 or 20). 


because, under PCT Rule 13.2, the species lack unity of invention, as well as, the same or corresponding special technical features for the following reasons:
The technical feature linking the various species of Group I-IV broadly appears to be the identity of the sample, such as encompassed by claims 1, 10, 13 and 16. Thus, the claims recite the method according to claims 1, 10, 13 and 16, wherein the raw sample is an air-dried cheek swab (claims 2 and 11); or wherein the raw sample is blood (claims 3 and 10); or wherein the raw sample is a cheek swab (claim 17), such that the different samples comprise different nucleic acids in different amounts; require different collection and/or storage techniques (e.g., syringe, surgical biopsy, cotton cheek swab, saliva absorption on cotton, etc.); can result in nucleic acid fragments of differing sizes; require different purification and/or preparation techniques (e.g., extraction, chromatography, HPLC, etc.); have different stabilities under different conditions (e.g., heat, transport by ship or plane, cold, time, etc.); and/or require different probes, such that the different raw samples provide different nucleic acids and/or fragments thereof for blood group typing, and/or provide differing levels of sensitivity, specificity and/or selectivity in performing blood group typing. The features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or 
to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of 


The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 10, 13 and 16.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639